Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims Status
Claim 1, 2, 5, 8, 9, 12, 15, 16, and 19 filed 06/09/2022 have been amended.Claims 1-20 are pending and have been rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Arguments
 Applicant’s arguments with respect to independent claims “measuring a frequency of user interactions with emails of an email type at an email application, wherein the email types relate to a second application that differs from the email application” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant’s Representative asserts that the references of Skelly, Ganin, and Thorne do not disclose “wherein the hero cards of the hero card type include an action option that, when selected, cause an action to be performed at a backend system of the second application”. 	However, the Examiner respectfully disagrees as Ganin et al. (U.S. Publication 2016/0320926) in paragraphs 0125-0126, shows that the e-mail interface is configured to allow the user to indicate the e-mail application interaction in order to perform an action with the e-mail messages. Paragraph 0164, shows the e-mail management server cluster then passes the incoming e-mail message back to the e-mail delivery server cluster, which then stores the incoming e-mail message. Paragraph 0170, shows the e-mail management server cluster creating and/or updating the past behavior pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category and from the same e-mail message sender and selecting statistically most frequent action to be the most likely action. The Examiner understands that any action performed with the email messages is an action that would be sent through the backend in order to allow action to be performed.	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.
 
 	Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
 
 	Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment. 	Examiner’s Note: The Examiner encourages Applicant’s Representative to conduct a telephonic interview and to further clarify what the second application is and how does the second application differ from the email application and further describe what action is performed at the backend system of the second application in order to further advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (U.S. Publication 2014/0280616), hereinafter ‘Ramanathan’ in view of Ganin et al. (U.S. Publication 2016/0320926), hereinafter ‘Ganin’.

 	As to claim 1, Ramanathan discloses a method for intelligently managing hero cards, comprising: 	measuring a frequency of user interactions with emails of an email type at email application wherein the user interactions are reported by a hero agent that executes on a user device, the hero agent detecting selections within an email application, wherein the email type relates to a second application that differs from the email application (Ramanathan, see [0027], email assistant prioritizes emails based on observed behavior, interactions, and patterns of the user, wherein emails are being tracked to include information identifying senders), and 	in an instance where the user interaction frequency exceeds a first threshold, dynamically enabling generation of hero cards for emails of the email type (Ramanathan, see [0027], email assistant identifies certain types of emails, wherein email priority characteristic is identified based on user interactions),  	Ramanathan is silent wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application. 	However, Ganin discloses 	wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application (Ganin, see [0125-0126], the e-mail interface is configured to allow the user to indicate interaction with the e-mail application in order to perform an action with the e-mail messages. See [0164], the e-mail management server cluster then passes the incoming e-mail message back to the e-mail delivery server cluster, which then stores the incoming e-mail message. See [0170], when not enough prior actions have occurred, the e-mail management server cluster can select a default action (e.g., delete), wherein the default action can be selected based on the most likely action associated with the e-mail message recipient based on all categories of e-mail messages). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin.
 	One of ordinary skill in the art would have been motivated because it would allow the user to have multiple choices available in order to check their e-mail messages (Ganin – 0004).
 	As to claim 2, Ramanathan in view of Ganin discloses everything disclosed in claim 1. Ganin further discloses in an instance where the user interaction frequency with hero cards of the email type drops below a second threshold, disbling the generation of hero cards for the email type (Ganin, see [0170], if there were not enough prior actions have occurred, the e-mail management server cluster can select a default action, wherein the default action can be pre-set by the operator of the webmail server based on all categories of e-mail messages).
 	As to claim 3, Ramanathan in view of Ganin discloses everything disclosed in claim 1. Ganin further discloses wherein the user interaction frequency is measured at least in part on a ratio of a number of user interactions of at least one user interaction type with the emails of the email type to a number of emails of the email type received over a measured time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).

 	As to claim 4, Ramanathan in view of Ganin discloses everything disclosed in claim 1. Ganin further discloses wherein the first threshold is based at least in part on the user interaction frequency with emails of the email type that occur over a predetermined time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).

 	As to claim 6, Ramanathan in view of Ganin discloses everything disclosed in claim 1. Ganin further discloses wherein the email type is determined at least in part by the email sender (Ganin, see [0101], the electronic device causes the processor to select the category from a plurality of pre-set categories based on at least one of a sender of the e-mail message).

 	As to claim 7, Ramanathan in view of Ganin discloses everything disclosed in claim 1. Ganin further discloses wherein the user interaction frequency is based on the hero agent detecting the installation and launching of an application related to the email type (Ganin, see [0166], the indication of the actions is observed and transmitted by another application installed on the electronic device).
 	As to claim 8, Ramanathan discloses a non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for intelligently managing hero cards, the stages comprising:  	measuring a frequency of user interactions with emails of the email type, wherein the user interactions are reported by a hero agent that executes on a user device, the hero agent detecting selections within an email application(Ramanathan, see [0027], email assistant prioritizes emails based on observed behavior, interactions, and patterns of the user, wherein emails are being tracked to include information identifying senders), and 	in an instance where the user interaction frequency exceeds a first threshold, dynamically enabling generation of hero cards for emails of the email type (Ramanathan, see [0027], email assistant identifies certain types of emails, wherein email priority characteristic is identified based on user interactions),  	Ramanathan is silent to wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application. 	However, Ganin discloses wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application (Ganin, see [0224], sending to the electronic device, via the communication network, a trigger, the trigger being instrumental in causing the electronic device to display the webmail page, the webmail page showing: the pending e-Mail message; and a first command button and a second command button in an order, the order of the first command button and the second command button having been selected based on the past behaviour pattern). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin.
 	One of ordinary skill in the art would have been motivated because it would allow the user to have multiple choices available in order to check their e-mail messages (Ganin – 0004).
 	As to claim 9, Ramanathan in view of Ganin discloses everything disclosed in claim 8. Ganin further discloses the stages further comprising, in an instance where the user interaction frequency with hero cards of the email type drops below a second threshold, disabling the generation of hero cards for the email type (Ganin, see [0170], if there were not enough prior actions have occurred, the e-mail management server cluster can select a default action, wherein the default action can be pre-set by the operator of the webmail server based on all categories of e-mail messages).

 	As to claim 10, Ramanathan in view of Ganin discloses everything disclosed in claim 8. Ganin further discloses wherein the user interaction frequency is measured at least in part on a ratio of a number of user interactions of at least one user interaction type with the emails of the email type to a number of emails of the email type received over a measured time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).

 	As to claim 11, Ramanathan in view of Ganin discloses everything disclosed in claim 8. Ganin further discloses wherein the first threshold is based at least in part on the user interaction frequency with emails of the email type that occur over a predetermined time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).
 	As to claim 13, Ramanathan in view of Ganin discloses everything disclosed in claim 8. Ganin further discloses wherein the email type is determined at least in part by the email sender (Ganin, see [0101], the electronic device causes the processor to select the category from a plurality of pre-set categories based on at least one of a sender of the e-mail message).
 	As to claim 14, Ramanathan in view of Ganin discloses everything disclosed in claim 8. Ganin further discloses wherein the user interaction frequency is based on the hero agent detecting the installation and launching of an application related to the email type (Ganin, see [0166], the indication of the actions is observed and transmitted by another application installed on the electronic device).
 	As to claim 15, Ramanathan discloses a system for intelligently managing hero cards, comprising:  	a memory storage including a non-transitory (Ramanathan, see [0017-0018], memory storage devices), computer-readable medium comprising instructions; and  	a computing device including a hardware-based processor that executes the instructions to carry out stages comprising (Ramanathan, see [0050], computing device including a processor):  	measuring a frequency of user interactions with emails of an email type at email application wherein the user interactions are reported by a hero agent that executes on a user device, the hero agent detecting selections within an email application, wherein the email type relates to a second application that differs from the email application (Ramanathan, see [0027], email assistant prioritizes emails based on observed behavior, interactions, and patterns of the user, wherein emails are being tracked to include information identifying senders), and  	in an instance where the user interaction frequency exceeds a first threshold, dynamically enabling generation of hero cards for emails of the email type (Ramanathan, see [0027], email assistant identifies certain types of emails, wherein email priority characteristic is identified based on user interactions), 	Ramanathan is silent to wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application. 	However, Ganin discloses wherein dynamically enabling the generation causes the hero cards to be displayed on the user device with respect to the email type, and wherein the hero cards of the hero card type included an action option that, when selected, cause an action to be performed at a backend system of the second application (Ganin, see [0125-0126], the e-mail interface is configured to allow the user to indicate interact with the e-mail application in order to delete e-mail messages. See [0170], when not enough prior actions have occurred, the e-mail management server cluster can select a default action (e.g., delete)). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin.
 	One of ordinary skill in the art would have been motivated because it would allow the user to have multiple choices available in order to check their e-mail messages (Ganin – 0004).
 	As to claim 16, Ramanathan in view of Ganin discloses everything disclosed in claim 15, the stages further comprising, in an instance where the user interaction frequency with hero cards of the email type drops below a second threshold, disabling the generation of hero cards for the email type (Ganin, see [0170], if there were not enough prior actions have occurred, the e-mail management server cluster can select a default action, wherein the default action can be pre-set by the operator of the webmail server or selected based on the most likely action associated with the e-mail message recipient based on all categories of e-mail messages).

 	As to claim 17, Ramanathan in view of Ganin discloses everything disclosed in claim 15, wherein the user interaction frequency is measured at least in part on a ratio of a number of user interactions of at least one user interaction type with the emails of the email type to a number of emails of the email type received over a measured time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).

 	As to claim 18, Ramanathan in view of Ganin discloses everything disclosed in claim 15, wherein the first threshold is based at least in part on the user interaction frequency with emails of the email type that occur over a predetermined time period (Ganin, see [0170-0171], the e-mail management server cluster creates and/or updates the past behaviour pattern by analyzing the user interaction with a pre-set number of past e-mail messages of the same category irrespective of the identity of the e-mail message sender and selecting statistically most frequent action to be the most likely action. The e-mail management server cluster, when defining or updating the past behaviour pattern, only looks back at a pre-defined period of time, such as past day or past week or past month).

 	As to claim 20, Ramanathan in view of Ganin discloses everything disclosed in claim 15. Ganin further discloses wherein the email type is determined at least in part by the email sender (Ganin, see [0101], the electronic device causes the processor to select the category from a plurality of pre-set categories based on at least one of a sender of the e-mail message).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan et al. (U.S. Publication 2014/0280616), hereinafter ‘Ramanathan’ in view of Ganin et al. (U.S. Publication 2016/0320926), hereinafter ‘Ganin’ and Thorne (U.S. Publication 2008/0320093), hereinafter ‘Thorne’.

 	As to claim 5, Ramanathan in view of Ganin discloses everything disclosed in claim 1, but is silent to further comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions. 	However, Thorne comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions (Thorne, see [0032], email messages to the receiving email server and react if the percentage of undelivered messages to a particular receiving email server exceeds a pre-set threshold, as the messages are being sent. It threshold is met then mailing stops and presents the results of non-delivery attempts to the administrator. See [0034], when the software stops a batch mailing, it notifies the sending mail server administrator that the batch has been stopped, and provides information about undeliverable email messages). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin and Thorne in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin and the method of sending individual email messages in batch from the teachings of Thorne.
 	One of ordinary skill in the art would have been motivated because it would allow to track the acceptance or rejection of email messages to the receiving email server and react if the percentage of undelivered messages (Thorne – 0032).

 	As to claim 12, Ramanathan in view of Ganin discloses everything disclosed in claim 8, but is silent to further comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions.
 	However, Thorne comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions (Thorne, see [0032], email messages to the receiving email server and react if the percentage of undelivered messages to a particular receiving email server exceeds a pre-set threshold, as the messages are being sent. It threshold is met then mailing stops and presents the results of non-delivery attempts to the administrator. See [0034], when the software stops a batch mailing, it notifies the sending mail server administrator that the batch has been stopped, and provides information about undeliverable email messages).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin and Thorne in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin and the method of sending individual email messages in batch from the teachings of Thorne.
 	One of ordinary skill in the art would have been motivated because it would allow to track the acceptance or rejection of email messages to the receiving email server and react if the percentage of undelivered messages (Thorne – 0032).

 	As to claim 19, Ramanathan in view of Ganin discloses everything disclosed in claim 15, but is silent to further comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions. 	However, Thorne comprising, in an instance where the second application does not have an available hero card integration, notifying an administrator when the frequency of user interactions exceeds a threshold level of user interactions (Thorne, see [0032], email messages to the receiving email server and react if the percentage of undelivered messages to a particular receiving email server exceeds a pre-set threshold, as the messages are being sent. It threshold is met then mailing stops and presents the results of non-delivery attempts to the administrator. See [0034], when the software stops a batch mailing, it notifies the sending mail server administrator that the batch has been stopped, and provides information about undeliverable email messages).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ramanathan in view of Ganin and Thorne in order to further modify the method email assistant for managing emails as they arrive at an email application from the teachings of Ramanathan with the method of processing user interactions with email messages from the teachings of Ganin and the method of sending individual email messages in batch from the teachings of Thorne.
 	One of ordinary skill in the art would have been motivated because it would allow to track the acceptance or rejection of email messages to the receiving email server and react if the percentage of undelivered messages (Thorne – 0032).
 					       Conclusion                                                                                                                                                                                         
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2020/0272622, which describes single click delta analysis. 	U.S. Publication 2017/0318335, which describes multimedia content management system. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443